WR-83,446-01
;   .....                                                                           COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                    Transmitted 7/24/2015 8:51 :29 AM
                                                                                      Accepted 7/24/2015 9:07:36 AM
                                           WR-83,446-01                                               ABEL ACOSTA
                    \                                                                                         CLERK
                                        T.C. NO. 970D11232
                                                                                      RECEIVED
                                                                               COURT OF CRIMINAL APPEALS
                                                                                      7/24/2015
                             IN THE COURT OF CRIMINAL APPEALS                    ABELACOSTA,CLERK
                                         OF TEXAS
                                                                               MOTION DISMISSED
            EX PARTE:
                                                                               DATE: -~- J·J- t S
                                                                               fSY:         ~v

            BENJAMIN ELIAS




                 APPLICANT'S MOTION FOR RECONSIDERATION/REHEARING


            TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            COMES NOW, the Applicant, Benjamin Elias and files his Motion                          for
            Reconsideration/Rehearing. Applicant would show the Court the following:



                  (a)   On June 12, 2015, the Court received Applicant's writ application.

                  (b)   On July 8, 2015, the Court denied relief without a written order.

                  (c)   On June 25, 2015, the trial court (Hon. Luis Aguilar, 243rd District Court)
                        issued a bench warrant for purposes of an evidentiary hearing to be held on
                        July 15, 2015.

                  (d)   The evidentiary hearing was actually conducted on July 16, 2015.

                  (e)   At the hearing, the State notified the Court and Applicant that relief had
                        already been denied by the Court of Criminal Appeals.

                  (f) Undersigned counsel had been appointed to pursue Applicant's 11.07 writ. At
                      the evidentiary hearing, and over State's objection, the trial court heard
                      matters, and took same under advisement.

                  (g) Because Applicant had been bench-warranted to El Paso County, he had not


                                                                            ELECTRONIC
                                                                              RECORD
          yet received notice that the Court of Criminal Appeals had denied relief.

       (h) Applicant and the trial court await ruling upon the instant motion in order to
           determine further action.

       (i) Applicant moves that the Honorable Court of Criminal Appeals reconsider its
          decision denying relief, withdraw the order denying relief and wait until such
          time as the trial court submits its proposed findings and until such time as the
          court reporter sends a copy of the reporter's record to the District Clerk for
          transmittal to the Court of Criminal Appeals.



                                  PRAYER

WHEREFORE, Applicant prays that the Honorable Court of Criminal Appeals
reconsider its denial of relief until the trial court submits its proposed findings and until
the reporter's record is sent to the Court of Criminal Appeals for review; and then render
a decision based upon these new matters now brought before the Honorable Court.
Applicant thanks the Honorable Court.



Respectfully submitted,
    IS/ Matthew DeKoatz
Matthew ·DeKoatz, Attorney at Law
P.O. Box 1886
El Paso, Texas 79950
if (915) 626-8833
~ (915) 541-8892
State bar ID: 05722300
\~




     ACKNOWLEDGMENT OF SERVICE

     I, MATTHEW DEKOATZ, hereby certify that a true and correct copy of the foregoing
     instrument, on this day, July 24, 2015, has been delivered via electronic mail to Mr. Tom
     Darnold, Esquire (Chief of the Appellate Division) of the office of the El Paso County
     District Attorney, 500 East San Antonio, 2nd floor, El Paso, Texas, 79901.

       /S/ Matthew DeKoatz
     MATTHEW DEKOATZ




                                   ~-·-